ORDER ACCEPTING RESIGNATION
SHEPARD, Chief J.
The respondent, Clifton E. Files, an attorney admitted to the practice of law in this state in 1986, has submitted his Affidavit of Resignation from the Bar of this state, pursuant to Ind. Admission and Discipline Rule 23, Section 17.
This Court now finds that the respondent’s affidavit complies with the requirements of Admis.Disc.R. 23(17), that the resignation should be accepted, and that all other proceedings pending in this ease should be concluded.
IT IS, THEREFORE, ORDERED that Clifton E. Files’ Affidavit of Resignation from the Bar of this state is accepted. Accordingly, the Clerk of this Court is directed to remove Mr. Files’ name from the Roll of Attorneys. All pending attorney disciplinary proceedings against Mr. Files are hereby dismissed as moot.
IT IS FURTHER ORDERED that the costs of this proceeding are assessed against the respondent.
The Clerk of this Court is directed to forward notice of this Order in accordance with the provisions of Admis.Disc.R. 23(3)(d) governing disbarment and suspension. The Clerk is further directed to provide the Clerk of the United States Court of Appeals for the Seventh Circuit, the Clerk of each of the U.S. District Courts in this state, and the Clerk of each of the U.S. Bankruptcy Courts in this state with the last known address of the respondent as reflected in the records of the Clerk.
All Justices concur.